Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1-3 and 7-16
Cancelled: 17
Added: None
Therefore, claims 1-16 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art teaches a delay adjustment circuit, comprising:
a detection circuit disposed in a data driver and adapted to repeatedly output a first control signal when
a first data signal edge is detected, output a second control signal when a clock signal edge is detected,
output a third control signal when a second data signal edge is detected;
a timing circuit disposed in the data driver coupled to the detection circuit and adapted to start
timing according to the first control signal, stop timing according to the second control signal, restart
timing at a time of recording timing data as a set-up time, stop timing according to the third control signal, and record the timing data as a holding time;
a calculation circuit disposed in the data driver coupled to the timing circuit, and adapted to

an adjustment circuit disposed in a timing controller, coupled to the calculation circuit, and adapted to correspondingly adjust and output a relative delay time between a data signal and a clock signal according to the time information and a preset relative delay time.
However, the prior art, alone or in an obvious combination, does not disclose the above mentioned limitations wherein the time information comprises one of a mean value or a weighted mean value of the set-up times, and one of a mean value or a weighted mean value of the holding times. 
Similarly, the method of independent claim 12 embodies the similar idea. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625